                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR15-0136-JCC
10                             Plaintiff,                    ORDER
11          v.

12   SHANNA M. TURNER,

13                             Defendant.
14

15          This matter comes before the Court on Defendant’s motion for early termination of
16   supervised release (Dkt. No. 72). Having thoroughly considered the parties’ briefing and the
17   relevant record, the Court finds oral argument unnecessary and hereby GRANTS the motion for
18   the reasons explained herein.
19   I.     BACKGROUND
20          Defendant pled guilty to one count of unlawful possession of a firearm and one count of
21   distribution of heroin. (Dkt. No. 35.) She was sentenced by the Court to 18 months of
22   imprisonment, followed by 3 years of supervised release. (Dkt. No. 53.) Her supervised release
23   began on November 22, 2017. (Dkt. No. 72 at 2.)
24          Defendant now asks the Court to terminate her supervised release 17 months early. (See
25   Dkt. No. 35.) Defendant asserts that early termination is appropriate because she has excelled
26   since her release from incarceration, and she has a low risk of reoffending. (See id.) The


     ORDER
     CR15-0136-JCC
     PAGE - 1
 1   Government does not object to Defendant’s motion for early termination. (Dkt. No. 73.)

 2   II.    DISCUSSION

 3          The Court may terminate a term of supervised release “if it is satisfied that such action is

 4   warranted by the conduct of the defendant released and the interest of justice.” 18 U.S.C.

 5   § 3583(e)(1). In deciding whether early termination is appropriate, the Court must consider

 6   several factors, including the nature and circumstances of the offense, the history and

 7   characteristics of the defendant, the need to deter criminal conduct, the need to protect the public

 8   from further crimes, the need to provide the defendant with correctional treatment in the most
 9   effective manner, and the need to avoid disparity among similarly-situated defendants. 18 U.S.C.
10   § 3583(e) (citing to factors listed by 18 U.S.C. § 3553(a)).
11          The Court considers each of the § 3553(a) factors in light of Defendant’s case.
12   Defendant’s underlying offenses are serious—one count of unlawful possession of a firearm and
13   one count of distribution of heroin. (Dkt. No. 35.) Before her criminal conviction, she was well-
14   known to the Seattle Police Department. (Dkt. No. 72 at 4.) Seattle Police Officer Randal Jokela
15   now supports Defendant’s motion and interacts with Defendant in a completely different
16   capacity: Defendant is a supervisor and trainer at the Metropolitan Improvement District, an
17   organization whose goal is to improve the community. (Dkt. Nos. 72 at 1–4, 72-2.) Officer
18   Jokela reports that he now gets to witness Defendant’s competency and professionalism every

19   shift. (Dkt. No. 72-2.) Although her charges were serious, Defendant reports that she has a low

20   risk of reoffending because her criminal lifestyle is a relic of the past. (See Dkt. No. 72.) Her

21   opinion is backed by many people in Defendant’s life. (See generally id.) Thus, the need to deter

22   criminal conduct and the need to protect the public from future crimes weigh in favor of

23   termination.

24          Defendant’s characteristics also weigh in favor of early termination. She is an active

25   participant in her community, her employment, and her recovery. Defendant asserts that she has

26   made an abundance of positive life choices: she has excelled at, and been promoted within, her


     ORDER
     CR15-0136-JCC
     PAGE - 2
 1   job; she has accepted responsibility for probation violations and immediately enrolled herself

 2   (and succeeded at) opioid treatment; she has made arrangements with the probation office to

 3   speak with inmates at the Federal Detention Center; and she remains committed to obtaining

 4   some of the necessities of life, such as having a car and car insurance, health insurance, and a

 5   retirement plan. (See id.) Thus, she appears to have a strong determination to succeed.

 6          In consideration of the factors set forth in 18 U.S.C. § 3553(a), the Court finds that

 7   terminating Defendant’s supervision would be in the interests of justice.

 8   III.   CONCLUSION
 9          For the foregoing reasons, Defendant’s motion for early termination (Dkt. No. 72) is
10   GRANTED.
11          DATED this 11th day of July 2019.




                                                           A
12

13

14
                                                           John C. Coughenour
15                                                         UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR15-0136-JCC
     PAGE - 3
